Case 1:19-cv-01173-DDD-JPM Document 18 Filed 12/06/19 Page 1 of 2 PageID #: 63



                                        UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF LOUISIANA
                                             ALEXANDRIA DIVISION

 KAYLA J. GILES                                                                  CIVIL ACTION NO. 1:19-cv-01173

 VERSUS                                                                          CHIEF JUDGE DEE D. DRELL

 DELTA DEFENSE, L.L.C., and                                                      MAGISTRATE JUDGE JOSEPH
 UNITED SPECIALTY INSURANCE COMPANY                                              H.L. PEREZ-MONTES
 Defendants
 -------------------------------------------------------------------------------------------------------------------------------

                        JURISDICTIONAL MEMORANDUM IN ACCORDANCE WITH
                          MEMORANDUM ORDER DATED OCTOBER 28, 2019

          MAY IT PLEASE THE COURT:

          In accordance with the Memorandum Order of this Court dated October 28, 2019, plaintiff

 KAYLA J. GILES provides the Court with her understanding of the citizenship of the defendants

 to this action.

                                         United Specialty Insurance Company

           In Paragraph 4 of the Answer filed in this matter by United Specialty Insurance Company

 under the sub-heading Answer To Enumerated Allegations, it states that it is “a foreign insurer . . .

 is incorporated in the State of Delaware with its principal place of business in Texas. . .”

           It did not respond to the single interrogatory with respect to jurisdiction propounded to it by

 plaintiff.

                                                   Delta Defense, L.L.C.

           In Answer to the single interrogatory with respect to jurisdiction propounded to it by

 plaintiff, Delta Defense, LLC states that it is composed of two (2) members, and that both are

 residents of and domiciled in Wisconsin. This is filed in this court under Doc. 17.


                                                           Summary

           Kayla J. Giles believes she has provided the Court with the requested information
Case 1:19-cv-01173-DDD-JPM Document 18 Filed 12/06/19 Page 2 of 2 PageID #: 64



 concerning the jurisdiction of the court and believes this court has jurisdiction under 28 U.S.C. §

 1332.



                                              Respectfully Submitted,

                                              LAW OFFICE OF,


                                              /S/ THOMAS R. WILLSON _________
                                              THOMAS R. WILLSON
                                              1330 JACKSON STREET
                                              ALEXANDRIA, LOUISIANA 71301
                                              PH. NO. (318) 442-8658
                                              FAX NO. (318) 442-9637
                                              rocky@rockywillsonlaw.com
                                              Attorney for Kayla J. Giles (#13546)




                                      Certificate of Service

         I hereby certify that a copy of this document is being provided to counsel for the named
 defendants, being W. Scarth Clark, Attorney for Delta Defense, L.L.C. via email and by depositing
 the same in the U.S. Mail with sufficient postage affixed addressed to him at 2030 St. Charles
 Avenue, New Orleans, La. 70130, and to Celeste D. Elliott, attorney for United Specialty
 Insurance Company, via email and by depositing the same in the U.S. Mail with sufficient postage
 affixed addressed to her at 601 Poydras Street, Suite 2775, New Orleans, La. 70130 on the 6th
 day of December, 2019.


                              /S/ THOMAS R. WILLSON _________
                               THOMAS R. WILLSON
